Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 7/20/2020 is acknowledged and has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi et al. (US 2011/0260531) in view of Rippel et al. (US 5,099,186). Obayashi et al. teach a power control arrangement for a vehicle having an electric motor drive (motor-generator 24, main motor drive assembly 20), which includes an input terminal (e.g., connection of main DC lines at the output of the source 10) which is connected to a DC power source (10), a first inverter (IV1, having rated output Rot1) which converts DC power to multi-phase output power to drive the electric machine (motor generator 24) for propulsion, a second inverter (one of IV2, IV3, IV4) also connected to the input terminal (e.g., connection of main DC lines at the output of the source 10), and which is configured to provide the DC power to at least one second electric motor (one of 34, 44, 54), the second inverter (one of IV2, IV3, IV4) having an output current rating less than that of the first inverter (each of Rot2, Rot3, Rot4 being less than Rot1). As regards claim 1, the reference to Obayashi et al. does not specifically teach the provision of a switch which electrically disconnects the second inverter from the first inverter and input terminal.
Rippel et al. teach that it is well known in the provision of a drive circuit which includes plural inverters (generally: 40a, 40b) for plural electric machines (generally 14a, 14b) to provide a switch (fuse 78a, fuse 78b) in each supply circuit or supply line (respective positive lines in the inverters) which is capable of disconnecting the respective inverter from the input (supply bus line 27 from DC source 26). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the inverter drive arrangement initially taught by Obayashi et al. with a switch or fuse in the supply line connecting the DC supply to at least the second inverter which, when open disconnects the second inverter from the supply line and first inverter, for the well understood purpose of providing over-current protection (i.e., which is what a fuse is intended to do).
As further regards claim 2, while the base reference to Obayashi et al. positively teaches that the second inverter’s rated current is less than that of the first inverter, the reference does not expressly teach that the second inverter’s maximum rated current is equal to or less than one-tenth of the maximum rated output of the first inverter. Obayashi et al. Where a general condition is initially taught, however, it is well understood to be within the skill level of the ordinary practitioner to adjust the specific character of that general condition to optimize the arrangement, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the maximum current rating of the second inverter (one of IV2, IV3, IV4) to be equal to or less than one-tenth of the maximum current rating of the first inverter since the element[s] powered from the second inverter (one of power steering, fan, and air-conditioning) draw less current than a vehicle driving motor, for the purpose of sizing the second inverter appropriately to the draw of the element[s], thus allowing the use of lower-current carrying elements through the inverter circuitry and resulting in a reduction in cost of the components needed to make the circuitry, there being no identified need to make the second inverter capable of carrying a maximum current that is far in excess of that which is needed to drive the element[s]
As further regards claim 3, the references to Obayashi et al and Rippel et al. as combined do not specifically mention that the inverters and switch are located in a housing. Providing electronic components for vehicle systems control in housings is a long- and well-known feature well understood by the ordinary practitioner, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the inverters and the switch[es] as taught by Obayashi et al. as modified by Rippel et al. in a housing for the purpose of protecting the components of the circuitry from damage and/or to ensure that the higher voltage elements are not inadvertently contacted by other components or personnel servicing the vehicle.  

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi et al. in view of Rippel et al., Ishikawa et al (US 2003/0146726) and Nakatsu et al. (US 2010/0026090). The references to Obayashi et al. and Rippel et al. are discussed above, but do not specifically teach that the switch is mounted on a circuit board, on which a control circuit for the first and second inverters is located (claim 5) and/or that the switch is incorporated in a power line the connects the input terminal and a circuit board which carries a circuit to control the first and second inverter (claim 6). 
Initially, the reference to Ishikawa et al. teach that it is well understood to provide a drive system which has plural inverters (3, 5) with a control circuit (11) in the driver assembly (100) which controls both inverters, the assembly additionally including switches (2, 9, 10) as a part of the module as well. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement of Obayashi et al. as modified by Rippel et al. initially with a circuit operable to control both inverters, wherein the control circuit is provided in a structure which additionally includes plural switches, for the purpose of providing control to more than one operable device from a single circuit, providing efficient use of circuitry in the control of the inverters. The reference to Obayashi et al. as modified by Rippel et al. and Ishikawa et al., while teaching a single control circuit for plural inverters, does not expressly teach that the control circuit is provided on a circuit board. It is notoriously old and well known to provide an operative electronic circuit on a circuit board for the purpose of holding and connecting all the circuit’s components with respect to each other, and providing a mechanical base to which the components may be attached. Further, Nakatsu et al. teach that it is well known in the provision of inverters and respective control elements, to provide the control elements for inverters expressly on a circuit board (e.g., control circuit 174 on circuit board 22). 
As regards both claims 5 and 6: It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to positively place the control circuit on a circuit board for the purpose of providing a substrate for the control components and a base to connect the respective circuit components to one another, as is commonly known in the art. 
As more particularly regards claim 5: To the extent that Ishikawa already teaches that it is known to provide switch elements on a driver assembly (100), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the switch as being expressly located on the board of the combined teachings of Obayashi et al., Rippel et al., Ishikawa et al. and Nakatsu et al. for the purpose of accommodating the switch on one of the boards which manage the control of the inverters (rather than on yet another board) for the purpose of consolidating a number of related functions on a single board (reducing cabling connections and the need to mount a larger number of components separately), rather than distributing them over further boards.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Obayashi et al. in view of Rippel et al. and Glaser et al. (US 8,944,194). The reference to Obayashi et al. as modified by Rippel et al. initially teaches the second electric motor as operable to perform a function auxiliary to the driving of the vehicle, but does not specifically teach that the motor is “configured to drive a hydraulic pump” which is “configured to control a clutch” between the electric motor and drive wheel. Glaser et al. teach that in a vehicle having at least one motor (24, 26, 28, 30) which may drive wheels (14A, 14B, 16A, 16B) that it is known to provide clutches (one or more of 90, 92, 94, 96, 108, 116) to connect or disconnect the wheels from the motor[s] and that it is known to provide clutches as being hydraulic clutches (col. 3, lines 52-55). Initially, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the motor as taught initially by the vehicle of Obayashi et al. as modified by Rippel et al. as connectable and disconnectable from a vehicle drive wheel via a hydraulic clutch as taught by Glaser et al. for the purpose of allowing the motor to be disconnected from the drive wheel[s] when not being used, reducing drag. Further in that Obayashi et al. teach plural auxiliary motor functions associated with the second motor (one of 34, 44, 54), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the second motor, or a second motor, as including a drive for a hydraulic pump to provide pressurized hydraulic fluid to the hydraulically operated clutches, for example to allow the clutches to be operated when the engine is not running.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujita et al. teach a known arrangement having plural inverters with separate controlling switches to connect them to the DC line; Goto et al. teach a known inverter apparatus with switching structure provided in the assembly; Kunii et al. teach a long known solid state switching solution for inverter power; Ahmad teaches a known structure including controls and/or inverters provided in a housing; Izumi teaches a known arrangement with plural switching structures and plural inverters; Hanamura et al. teach a motor control arrangement where the use of a circuit board is explicitly called out.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616